        Case 3:20-cv-00133-JCH Document 139-4 Filed 08/04/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

        Plaintiff,
 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                     JULY 20, 2020
      Defendants.LY??
 __________________________________


      ANSWERS TO DEFENDANTS’ SUPPLEMENTAL REQUEST FOR PRODUCTION


       Pursuant to Rule 34 of the Federal Rules of Civil Procedure and Rule 26 of the Local Civil
Rules of the United States District Court for the District of Connecticut, Plaintiff Jakub Madej
answers and objects the following Requests for Admission that Defendants propounded on him
on June 24, 2020.



1.     Please provide copies of all recordings, audio, video, or otherwise, from the body camera
       you wore while present on Yale University campus in June, 2020, as stated in your June 4,
       2020 e-mail to Attorney Patrick M. Noonan.

       OBJECTION: Plaintiff objects to this request because it falls outside the scope of discovery
permitted under Federal Rule 26. Generally, any party “may obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense”. Fed R Civ P 26(b)(1). No
claim included in plaintiff’s amended complaint is relevant to the material defendants now request.
Defendants fail to cite any such claim. Neither do they explain why this request might be related
to plaintiff’s complaint. Carefully examining the record reveals that defendants asserted no
defenses in this action. Accordingly, no material they seek can be related to these non-existing
defenses.

       Plaintiff certifies that he is withholding responses material on the basis of this objection.
        Case 3:20-cv-00133-JCH Document 139-4 Filed 08/04/20 Page 2 of 5



       Please note that a party who receives an objection response to part or all of its request may
redraft the request to eliminate the objections or may attempt to negotiate with the responding
attorney to reach a compromise on disclosure.



2.     Please provide copies of all recordings, audio, video, or otherwise, of statements Yale police
       officers made to you, as referenced in your June 18, 2020 e-mail to Attorney Patrick M.
       Noonan.

       OBJECTION: Plaintiff objects to this Request for Production on the ground that it has no
possible relevance to this action and there is no basis for requiring the plaintiff to inform the
defendant of any recordings, audio, video, or otherwise. Whatever material Mr. Noonan might be
referring to, it has no relevance to any allegations alleged in plaintiff’s complaint. Defendants fail
to cite any portion of the record to justify why plaintiff should provide material created months
after events alleged in plaintiff’s complaint.

       Plaintiff further objects to this request because it falls outside the scope of discovery
permitted under Federal Rule 26. Specifically, any party “may obtain discovery regarding any
nonprivileged matter that is relevant to any party's claim or defense”. Fed R Civ P 26(b)(1). No
claim included in plaintiff’s amended complaint is relevant to any recordings of Yale Police
Officers. Defendants fail to cite any such claim. Neither do they explain why this request might be
related to plaintiff’s complaint. Carefully examining the record reveals that defendants asserted no
defenses in this action. Accordingly, no material they seek can be related to these non-existing
defenses.

       Plaintiff certifies that he is withholding material on the basis of that objection.



3.     Please provide copies of all recordings, audio, video, or otherwise, capturing any statement
       or conduct of any employee or agent of Yale University between August, 2016 and the date
       of trial.
        Case 3:20-cv-00133-JCH Document 139-4 Filed 08/04/20 Page 3 of 5



        OBJECTION: Plaintiff objects to this request to the extent that it fails to describe the
material sought with reasonable particularity. No reasonable person could comprehend what
defendants are requesting that plaintiff provides to them, and why would that be relevant to this
action. Plaintiff has been employed at Yale University for four years, as have plaintiff’s numerous
friends and mentors. Is Yale asking for every picture plaintiff has taken, every video plaintiff has
recorded, and every email plaintiff has taken since 2016? Every memorialized conversation
plaintiff had with anyone since 2016? Plaintiff further objects to this request because this material
is not immediately available to plaintiff, and compiling it would take weeks to work out. Fully
answering this request would take an unreasonable amount of time or money to fulfill in relation
to the reasonable needs of the case. Plaintiff doubts whether fully answering this request is even
possible.
        Plaintiff further objects that defendants failed to define the word “agent”. Yale has used
this word liberally throughout discovery, and plaintiff cannot conceive of what defendants might
be specifically referring to.
        Plaintiff further objects because this request does not fall within the scope of Rule 26(b)(1)
in that it is not relevant to any party’s claim or defense, and the information is not proportional to
the needs of the case considering the lack of importance of this alleged information to the issues at
stake in the action, the parties’ relative access to this information and whether the burden and
expense of a response to this Request for Admission outweighs the likely benefit.
        Plaintiff further objects because this request asks for material created in the future.
Defendants asks for materials until “the date of trial”, which has not taken place. In fact, a trial has
not been scheduled in this case. Plaintiff is incapable of accessing a material he has not yet created.
Upon information and belief, every human lacks that ability.
        Plaintiff certifies that he is withholding responsive material on the basis of this objection.
        Please note that a party who receives an objection response to part or all of its request may
redraft the request to eliminate the objections or may attempt to negotiate with the responding
attorney to reach a compromise on disclosure.



        Dated: July 20, 2020 in New Haven, Connecticut.
Case 3:20-cv-00133-JCH Document 139-4 Filed 08/04/20 Page 4 of 5




                                        Respectfully submitted,
                                        /s/ Jakub Madej

                                        Jakub Madej
                                        1700 Santa Fe Avenue #845
                                        Long Beach, CA 90813
                                        T: (203) 928-8486
                                        F: (203) 902-0070
                                        E: j.madej@lawsheet.com
        Case 3:20-cv-00133-JCH Document 139-4 Filed 08/04/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE
        I certify that I sent a true and correct copy of the attached Answers, together with all
attachments and exhibits, via email and certified mail on July 20, 2020 to the attorneys of record
for all of the parties in this action at the addresses listed below:

        Patrick M. Noonan, Esq.
        DONAHUE, DURHAM & NOONAN PC
        741 Boston Post Road, Suite 306
        Guilford, CT 06437
        E: PNoonan@ddnctlaw.com
        T: (203) 245-1678
        F: (203) 458-4424
                                                                /s/ Jakub Madej
